 


109 HR 1765 IH: Generating Opportunity by Forgiving Educational Debt for Service Act of 2005
U.S. House of Representatives
2005-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1765 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2005 
Mr. Tom Davis of Virginia (for himself, Mr. Porter, Mr. Hoyer, Mr. Lewis of Kentucky, Mr. McHugh, Mr. Wolf, Mr. Alexander, Mr. Putnam, Mr. Ruppersberger, Mrs. Jo Ann Davis of Virginia, Mr. Sanders, Mr. Payne, Mr. Van Hollen, Mr. Allen, Mr. Cummings, Mr. Farr, Mr. Pallone, Mr. Moran of Virginia, Mr. Owens, Mr. Tierney, Mr. Waxman, Mr. Wexler, Mr. Wynn, Mr. Davis of Illinois, Mr. Frank of Massachusetts, Mr. Grijalva, Ms. Norton, Mr. Rush, Mr. Weiner, Mr. Conyers, Mrs. Maloney, Ms. Watson, Mr. McDermott, and Mr. Brown of Ohio) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Internal Revenue Code of 1986 to exclude from gross income amounts paid on behalf of Federal employees under Federal student loan repayment programs, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Generating Opportunity by Forgiving Educational Debt for Service Act of 2005. 
2.Exclusion for student loan repayments by the Federal Government 
(a)Exclusion from gross incomeSection 108(f) of the Internal Revenue Code of 1986 (relating to student loans) is amended by adding at the end the following: 
 
(5)Student loan repayments by Federal GovernmentIn the case of an individual, gross income does not include any payments made by the Federal Government on behalf of such individual under— 
(A)section 5379 of title 5, United States Code, or 
(B)any other similar Federal program for its employees. 
(b)Exclusion from wages 
(1)In generalSection 3121(a) of such Code (defining wages) is amended by striking or at the end of paragraph (21), by striking the period at the end of paragraph (22) and inserting ; or, and by adding at the end the following: 
 
(23)any payment excluded from gross income under section 108(f)(4) (relating to student loan repayments by Federal Government).. 
(2)Social Security ActSection 209(a) of the Social Security Act (42 U.S.C. 409(a)) is amended by striking or at the end of paragraph (18), by striking the period at the end of paragraph (19) and inserting ; or, and by adding at the end the following: 
 
(20)Any payment excluded from gross income under section 108(f)(4) of the Internal Revenue Code of 1986 (relating to student loan repayments by Federal Government).. 
(c)Effective dateThe amendments made by this section shall apply to payments made in taxable years beginning after December 31, 2004. 
3.Reporting requirement 
(a)In generalSection 5379(h)(2) of title 5, United States Code, is amended by inserting and the agencies that have not after the agencies that have. 
(b)Effective dateThe amendment made by this section shall apply to reports submitted after the end of the 3-month period beginning on the date of enactment of this Act. 
 
